Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2020 and 06/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claim 10-17 recites the terms “machine-readable storage media" in the preamble of the claim. The examiner respectfully asserts that the claimed subject matter does not fall with the statutory class listed in 35 U.S.C. 101. The specification recites, “The disclosed embodiments may also be implemented as instructions carried by or stored on one or more transitory or non-transitory machine-readable (e.g., computer-readable) storage media, which may be read and executed by one or more processors. A machine-readable storage medium may be embodied as any storage device, mechanism, or other physical structure for storing or transmitting information in a form readable by a machine (e.g., a volatile or non-volatile memory, a media disc, or other media device).” and so on. The broadest reasonable interpretation of a claim drawn to a logic encoded in one or more machine-readable storage media typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (See MPEP 2111.01). When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter.


A claim drawn to such a logic that covers both transitory and non- transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non- transitory" to the claim. Therefore, claims 10-17 are non-statutory and thus, the recited " machine-readable storage media" is not a "process," a "machine," a "manufacture" or a "composition of matter," as defined in 35 U.S.C. 101.

Accordingly, Claim10-17 fail to recite statutory subject matter under 35 U.S.C. 101.

Claim Objections
Claims 10 and 18 are objected to because of the following informalities:  Both of claims 10 and 18 uses “the” in the first introduction of “trusted control path” and “untrusted control path.” Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a compute engine to manage” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “engine to” coupled with functional language “manage a plurality of resources of the compute device” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph 0023 discloses   “The compute engine 108 may be embodied as any type of device or collection of devices capable of performing the various compute functions as described herein. In some embodiments, the compute engine 108 may be embodied as a single device such as an integrated circuit, an embedded system, a field-programmable-array (FPGA), a system-on-a-chip (SOC), an application specific integrated circuit (ASIC), reconfigurable hardware or hardware circuitry, or other specialized hardware to facilitate performance of the functions described herein. Additionally, in some embodiments, the compute engine 108 may include, or may otherwise be embodied as, one or more processors 110 (i.e., one or more central processing units (CPUs)) and memory 112.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a 
The “trust level” associated with the physical function is based on whether or not the physical function has direct access to configure hardware of the NIC. (As described in paragraph 0058 and claim 3)
In order to establish the separation of the control plane and data plane the physical functions that are classified as “untrusted” are only configured to perform fast path traffic processing operations and are blocked from performing certain hardware access/configuration operations and control plane request (e.g. commands) from untrusted hosts are sanitized by an “untrusted control path controller” (Paragraph. 0019, 0046, 0059)
Therefore, the examiner proposes the following amendments in order to overcome the rejection:


Claim 1

a compute engine to manage a plurality of resources of the compute device;
a network interface controller (NIC) that provides access to a physical function managed by the NIC, wherein at least one of the plurality of resources are to access the physical function, wherein the NIC establishes a data plane separate from a control plane, and wherein the control plane comprises 
one or more memory devices having stored therein a plurality of instructions that, when executed by the compute engine, causes the at least one of the plurality of resources to transmit control plane requests to the physical function via one of the trusted control path or the untrusted control path based on a trust level associated with the physical function;[[.]]
where the trust level is used to determine whether the physical function is an untrusted physical function with restricted access to hardware of the NIC; and
wherein control plane requests transmitted via the trusted control path towards trusted physical functions are managed by a trusted control path controller circuitry, while control plane requests transmitted via the untrusted control path towards untrusted physical functions are sanitized by an untrusted control path controller circuitry.  

Claim 10
One or more machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a compute device to:
control plane requests to a physical function managed by a network interface controller (NIC) of the compute device,
wherein the NIC establishes a data plane separate from a control plane,
wherein the control plane comprises a trusted control path and an untrusted control path, and
wherein to transmit the control plane requests comprises to transmit the control plane requests via one of the trusted control path or the untrusted control path based on a trust level associated with the physical function;[[.]]
where the trust level is used to determine whether the physical function is an untrusted physical function with restricted access to hardware of the NIC; and
wherein control plane requests transmitted via the trusted control path towards trusted physical functions are managed by a trusted control path controller circuitry, while control plane requests transmitted via the untrusted control path towards untrusted physical functions are sanitized by an untrusted control path controller circuitry.  

Claim 18
A method for control plane separation at a network interface controller (NIC) of a compute device, the method comprising:
transmitting, by at least one of a plurality of resources of [[a ]]the compute device, control plane requests to a physical function managed by a network interface controller (NIC) of the compute device,
wherein the NIC establishes a data plane separate from a control plane,
a trusted control path and an untrusted control path, and
wherein transmitting the control plane requests comprises to transmitting the control plane requests via one of the trusted control path or the untrusted control path based on a trust level associated with the physical function;[[.]]
where the trust level is used to determine whether the physical function is an untrusted physical function with restricted access to hardware of the NIC; and
wherein control plane requests transmitted via the trusted control path towards trusted physical functions are managed by a trusted control path controller circuitry, while control plane requests transmitted via the untrusted control path towards untrusted physical functions are sanitized by an untrusted control path controller circuitry.  

Regarding claims 5-8, 13, 14, 16, 21, 22 and 24, each of the claims recites trusted control path circuitry/trusted control path twice regarding where these elements reside making it unclear as to how the same element can be in two separate locations at the same time. It appears that at least one of the recitations of trusted control path appears to be an error and should recite untrusted control path.

Dependent claims are rejected for failure to overcome the rejections from which they depend.


Allowable Subject Matter
s 1 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please check attached PTO-892 form for any additional references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C HARRIS whose telephone number is (571)270-7841.  The examiner can normally be reached on Monday through Friday between 8:00 AM to 4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C HARRIS/Primary Examiner, Art Unit 2432